[Cite as State v. Dudley, 2012-Ohio-5059.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 94972




                                      STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                       EDDIE DUDLEY
                                                    DEFENDANT-APPELLANT




                                      JUDGMENT:
                                  APPLICATION DENIED


                               Cuyahoga County Common Pleas Court
                                      Case No. CR-530921
                                    Application for Reopening
                                       Motion No. 457179


        RELEASE DATE: October 31, 2012
FOR APPELLANT

Eddie Dudley, pro se
Inmate No. 582-483
Lorain Correctional Institution
2075 South Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James M. Price
Luke Mahoney
Assistant County Prosecutors
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
COLLEEN CONWAY COONEY, J.:

         {¶1} Eddie Dudley has filed an application for reopening pursuant to App.R.

26(B).     Dudley is attempting to reopen the appellate judgment rendered in State v.

Dudley, 8th Dist. No. 94972, 2011-Ohio-726, which affirmed his conviction for the

offenses of kidnapping, felonious assault, and domestic violence. We decline to reopen

Dudley’s appeal.

         {¶2} App.R. 26(B)(2)(b) mandates that Dudley establish “a showing of good

cause for untimely filing if the application if filed more than 90 days after journalization

of the appellate judgment,” which is subject to reopening. The Ohio Supreme Court,

with regard to the 90-day deadline has firmly established that:

         * * * Consistent enforcement of the rule’s deadline by the appellate courts
         in Ohio protects on the one hand the state’s legitimate interest in the finality
         of its judgments and ensures on the other hand that any claims of ineffective
         assistance of appellate counsel are promptly examined and resolved.

         Ohio and other states “may erect reasonable procedural requirements for
         triggering the right to an adjudication.” Logan v. Zimmerman Brush Co.
         (1982), 455 U.S. 422, 437, 102 S.Ct. 1148, 71 L.Ed.2d 265, and that is what
         Ohio has done by creating a 90-day deadline for the filing of applications to
         reopen. * * *

         * * * The 90-day requirement in the rule is applicable to all appellants, State
         v. Winstead (1996), 74 Ohio St.3d 277, 278, 658 N.E.2d 722, and [the
         applicant] offers no sound reason why he — unlike so many other Ohio
         criminal defendants — could not comply with the fundamental aspect of the
         rule.

State v. Gumm, 103 Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶ 7-8. See also

State v. LaMar, 102 Ohio St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970; State v. Cooey, 73
Ohio St.3d 411, 1995-Ohio-328, 653 N.E.2d 252; State v. Reddick, 72 Ohio St.3d 88,

1995-Ohio-249, 647 N.E.2d 784.

       {¶3} Herein, Dudley is attempting to reopen the appellate judgment that was

journalized on February 17, 2011. The application for reopening was not filed until July

26, 2012, more than 90 days after journalization of the appellate judgment in Dudley.

Dudley, in his application for reopening, fails to argue any basis for the untimely filing of

his application for reopening. Dudley, through a filing captioned “motion in contra to

states memorandum in opposition to appellant’s allocation for reopening” argues that he

possesses “good cause” for the untimely filing of the application for reopening based on

reliance on appellate counsel and difficulty in obtaining legal documents in order to

process and/or support the application for reopening.

       {¶4} Reliance on appellate counsel does not establish good cause for the

untimely filing of an application for reopening. State v. White, 8th Dist. No. 57944, 1991

Ohio App. LEXIS 357 (Jan. 31, 1991), reopening disallowed, Motion No. 249174 (Oct.

19, 1994); State v. Allen, 8th Dist. No. 65806, 1994 LEXIS 4956, reopening disallowed,

Motion No. 267054 (July 8, 1996). In addition, difficulty in obtaining legal materials

does not establish good cause for the untimely filing of an application for reopening.

State v. Houston, 73 Ohio St.3d 346, 1995-Ohio-317, 652 N.E.2d 1018; State v. Harrison,

8th Dist. No. 77929, 2012-Ohio-4397. Dudley has failed to establish “a showing of good

cause” for the untimely filing of his application for reopening premised on reliance on his

appellate counsel and difficulty in obtaining legal materials.
     {¶5} Accordingly, the application for reopening is denied.



COLLEEN CONWAY COONEY, JUDGE

PATRICIA ANN BLACKMON, A.J., and
MARY J. BOYLE, J., CONCUR